DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 21 January 2021, 27 January 2021, 22 September 2021, 2 December 2021, 15 February 2022, and 15 April 2022 were filed after the mailing date of this present application.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Claim Objections
Claim 16 is  objected to because of the following informalities: 
Claim 16, lines 4-5, “a wireless power transmitter”, should be --the wireless power transmitter--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-16, 28-32, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2018/0115197, in view of Park US 2019/0190320
Regarding Claims 1 and 16, Li teaches a controller (126, 120, 124, fig. 1) for a wireless power transmitter (114, fig. 1), comprising: circuitry configured to: 
measure a first parameter corresponding to Q-factor and a second parameter corresponding to resonant frequency of a system including the [[a]] wireless power transmitter and a wireless power receiver (102, fig. 1) to produce a first measurement corresponding to a Q-factor measurement and a second measurement corresponding to a resonant frequency measurement (The parameters of the resulting signal on the antenna circuit can then be measured in order to determine one or more parameters of the antenna circuit, per block 508. For example, the current or voltage of the antenna circuit can be measured to determine the center resonant frequency and quality factor, refer to [0044]); 
receive one or more third parameters corresponding to a reference Q-factor of the wireless power receiver (the receiver device transmits a reference quality factor by modulating the RF field generated by the transmitter device. The reference quality factor can represent the expected quality factor for an ideal transmitter device when inductively coupled to the receiver device, refer to [0043]); and 
determine whether a foreign object (112, fig. 1) is present based on the first, second and one or more third parameters (the determined parameters (e.g., center resonant frequency and quality factor) can then be applied to the virtual antenna model, per block 510. Additionally, the parameters determined during the initialization can also be applied to the virtual antenna model. For example, one or more parameters (e.g., Rcoil2, Rpar, C) of the second virtual antenna model can be fixed according to the parameters determined during the initialization. The FOD unit next determines the characteristics (e.g., quality factor) of the first virtual antenna portion based upon the model and the applied parameters, per block 512. For instance, the parasitic resistance (Rcoil1) and the inductance (L) of the first virtual antenna coil can be determined and used to calculate a quality factor for the first virtual antenna portion, refer to [0045]-[0046).  Li however is silent regarding receiving one or more third parameters corresponding to a reference frequency of the wireless power receiver.
Park teaches receiving one or more third parameters corresponding to a reference frequency of the wireless power receiver (when an object is detected, searching for a current peak frequency having a maximum quality factor value within an operating frequency band, receiving a foreign object detection status packet including information on a reference peak frequency from a wireless power receiver, calibrating the measured quality factor value using a difference between the current peak frequency and the reference peak frequency, and comparing the calibrated quality factor value with a predetermined quality factor threshold value to determine whether the foreign object is present, refer to [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Li  with the foreign object detection of Li in order to further improve the detection of a foreign object.
Regarding Claims 13 and 28, the combination of Li and Park teaches all of the limitations of Claims 1 and 16 above and further teaches allowing or disallowing wireless power transfer or adjusting transferred power level, based on whether a foreign object is determined to be present (fig. 5 and refer to [0047] of Li).
Regarding Claims 14 and 29, the combination of Li and Park teaches all of the limitations of Claims 1 and 16 above and further teaches wherein the controller is configured to: prior to the determining of whether a foreign object is present, evaluate the first parameter, the second parameter or both, to determine whether the wireless power receiver or a foreign object is present (fig. 5 and refer to [0047] of Li).
Regarding Claims 15 and 30, the combination of Li and Park teaches all of the limitations of Claims 14 and 16 above and further teaches when the wireless power receiver is determined to be present, increasing a strength of a field produced by the wireless power transmitter prior to receiving the one or more third parameters from the wireless power receiver (refer to [0162], [0241], [0244], [0258]-[0259] of Park).
Regarding Claim 31, Li teaches a wireless power transmitter (114, fig. 1), comprising: a controller (126, 120, 124, fig. 1) configured to: 
measure a first parameter corresponding to Q-factor and a second parameter corresponding to resonant frequency of a system including the wireless power transmitter and a wireless power receiver (102, fig. 1) to produce a first measurement corresponding to a Q-factor measurement and a second measurement corresponding to a resonant frequency measurement (The parameters of the resulting signal on the antenna circuit can then be measured in order to determine one or more parameters of the antenna circuit, per block 508. For example, the current or voltage of the antenna circuit can be measured to determine the center resonant frequency and quality factor, refer to [0044]); 
receive one or more third parameters corresponding to a reference Q-factor of the wireless power receiver (the receiver device transmits a reference quality factor by modulating the RF field generated by the transmitter device. The reference quality factor can represent the expected quality factor for an ideal transmitter device when inductively coupled to the receiver device, refer to [0043]); and 
determine whether a foreign object (112, fig. 1) is present based on the first, second and one or more third parameters (the determined parameters (e.g., center resonant frequency and quality factor) can then be applied to the virtual antenna model, per block 510. Additionally, the parameters determined during the initialization can also be applied to the virtual antenna model. For example, one or more parameters (e.g., Rcoil2, Rpar, C) of the second virtual antenna model can be fixed according to the parameters determined during the initialization. The FOD unit next determines the characteristics (e.g., quality factor) of the first virtual antenna portion based upon the model and the applied parameters, per block 512. For instance, the parasitic resistance (Rcoil1) and the inductance (L) of the first virtual antenna coil can be determined and used to calculate a quality factor for the first virtual antenna portion, refer to [0045]-[0046).  Li however is silent regarding receiving one or more third parameters corresponding to a reference frequency of the wireless power receiver.
Park teaches receiving one or more third parameters corresponding to a reference frequency of the wireless power receiver (when an object is detected, searching for a current peak frequency having a maximum quality factor value within an operating frequency band, receiving a foreign object detection status packet including information on a reference peak frequency from a wireless power receiver, calibrating the measured quality factor value using a difference between the current peak frequency and the reference peak frequency, and comparing the calibrated quality factor value with a predetermined quality factor threshold value to determine whether the foreign object is present, refer to [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Li  with the foreign object detection of Li in order to further improve the detection of a foreign object.
Regarding Claim 32, Li teaches a method for use in performing foreign object detection for wireless power transfer between a wireless power transmitter (114, fig. 1) and a wireless power receiver (102, fig. 1), the method comprising, by the wireless power receiver:
sending one or more parameters to the wireless power transmitter corresponding to a reference Q-factor of the wireless power receiver (the receiver device transmits a reference quality factor by modulating the RF field generated by the transmitter device. The reference quality factor can represent the expected quality factor for an ideal transmitter device when inductively coupled to the receiver device, refer to [0043]).  Li however is silent regarding sending a reference frequency of the wireless power receiver.
Park teaches sending a reference frequency of the wireless power receiver (when an object is detected, searching for a current peak frequency having a maximum quality factor value within an operating frequency band, receiving a foreign object detection status packet including information on a reference peak frequency from a wireless power receiver, calibrating the measured quality factor value using a difference between the current peak frequency and the reference peak frequency, and comparing the calibrated quality factor value with a predetermined quality factor threshold value to determine whether the foreign object is present, refer to [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Li  with the foreign object detection of Li in order to further improve the detection of a foreign object.
Regarding Claim 34, Li teaches a controller (110, fig. 1) for a wireless power receiver (102, fig. 1), comprising:
 circuitry configured to: control the wireless power receiver to send one or more parameters to a wireless power transmitter (114, fig. 1) corresponding to a reference Q-factor of the wireless power receiver (the receiver device transmits a reference quality factor by modulating the RF field generated by the transmitter device. The reference quality factor can represent the expected quality factor for an ideal transmitter device when inductively coupled to the receiver device, refer to [0043]). Li however is silent regarding sending  a reference frequency of the wireless power receiver.
Park teaches sending  a reference frequency of the wireless power receiver (when an object is detected, searching for a current peak frequency having a maximum quality factor value within an operating frequency band, receiving a foreign object detection status packet including information on a reference peak frequency from a wireless power receiver, calibrating the measured quality factor value using a difference between the current peak frequency and the reference peak frequency, and comparing the calibrated quality factor value with a predetermined quality factor threshold value to determine whether the foreign object is present, refer to [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Li  with the foreign object detection of Li in order to further improve the detection of a foreign object.
Regarding Claim 36, Li teaches a wireless power receiver (102, fig. 1), comprising: 
a controller (110, fig. 1) configured to: control the wireless power receiver to send one or more parameters to a wireless power transmitter (114, fig. 1) corresponding to a reference Q-factor of the wireless power receiver (the receiver device transmits a reference quality factor by modulating the RF field generated by the transmitter device. The reference quality factor can represent the expected quality factor for an ideal transmitter device when inductively coupled to the receiver device, refer to [0043]). Li however is silent regarding sending a reference frequency of the wireless power receiver.
Park teaches sending a reference frequency of the wireless power receiver (when an object is detected, searching for a current peak frequency having a maximum quality factor value within an operating frequency band, receiving a foreign object detection status packet including information on a reference peak frequency from a wireless power receiver, calibrating the measured quality factor value using a difference between the current peak frequency and the reference peak frequency, and comparing the calibrated quality factor value with a predetermined quality factor threshold value to determine whether the foreign object is present, refer to [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Li  with the foreign object detection of Li in order to further improve the detection of a foreign object.

Claims 2-12, 17-27, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2018/0115197, in view of Park US 2019/0190320, in view of Ryu et al. US 2013/0113296.
Regarding Claims 2-4, 17-19, 33, and 35, the combination of Li and Park teaches all of the limitations of Claims 1,16, 32, and 34 above, however is silent regarding, calculating a measured figure of merit (FOM) based on the first and second parameters: calculating a reference figure of merit (FOM) based on the one or more third parameters; calculating a measured figure of merit (FOM) based on the first and second parameters; and calculating a reference figure of merit (FOM) based on the one or more third parameters.
Ryu teaches calculating a measured figure of merit (FOM) based on the first and second parameters: calculating a reference figure of merit (FOM) based on the one or more third parameters; calculating a measured figure of merit (FOM) based on the first and second parameters; and calculating a reference figure of merit (FOM) based on the one or more third parameters (refer to [0087], [0102], [0113], and [0117]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Ryu  with the foreign object detection of the combination of Li and Park in order to further improve the detection of a foreign object.
Regarding Claims 5-12 and 20-27, the combination of Li, Park and Ryu teaches calculating the FOM, however is silent regarding comparing the reference FOM and the measured FOM to produce a comparison; determining of whether a foreign object is present is based on the comparison; determining is performed by evaluating whether the reference FOM and the measured FOM differ by more than a threshold amount, or whether a ratio between the reference FOM and the measured FOM differ by more than a threshold amount; wherein the reference FOM, the measured FOM, or both, are calculated based on a ratio of a parameter corresponding Q-factor and a parameter corresponding to frequency; wherein the reference FOM, the measured FOM, or both, are calculated based on dividing a first function of a parameter corresponding to Q-factor and a second function of a parameter corresponding to frequency; wherein the first function comprises a square root function and the second function comprises a square function; wherein the reference FOM, the measured FOM, or both, are calculated by determining an equivalent series resistance for the foreign object; wherein the reference FOM, the measured FOM, or both, are calculated based on an equivalent series resistance of a conductor acceptable to be present in a field produced by a wireless power transmitter during wireless power transmission.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to calculate and compare the FOM values since they are determined from the Q factor and resonant frequency parameters used in determining whether a foreign object is present or not, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
30 September 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836